MONACO, J.
The appellant, Latasha Wilcoxson, appeals the judgment and sentence meted out to her by the trial court after the court found that she had violated the terms of her probation. While a violation of probation hearing was conducted by the trial court, and while the court orally found that Ms. Wilcoxson had violated probation, the court failed to render a written order mak*279ing the findings required to support a revocation of probation, and formally revoking her probation. See Patt v. State, 876 So.2d 1278 (Fla. 5th DCA 2004); Brinson v. State, 866 So.2d 1268 (Fla. 5th DCA 2004); Barta v. State, 678 So.2d 923 (Fla. 5th DCA 1996); Forget v. State, 675 So.2d 259 (Fla. 5th DCA 1996). The State concedes error. Accordingly, we remand for entry of the required order, including findings of fact.
REVERSED and REMANDED for entry of a proper written order of adjudication.
PETERSON and TORPY, JJ., concur.